Citation Nr: 0218080	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  00-02 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to an increased rating for paroxysmal 
ventricular tachycardia, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to September 
1945 and from December 1948 to October 1966. 

Service connection for paroxysmal ventricular tachycardia 
was granted in a March 1968 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  A 10 percent disability rating 
was assigned.   

In October 1998 the veteran requested that his service-
connected paroxysmal ventricular tachycardia be 
reevaluated and the assigned disability rating increased.  
The veteran's 10 percent disability rating was continued 
by a VA rating decision dated in October 1999.  The 
veteran appealed that decision to the Board of Veterans' 
Appeals (the Board).  In a February 2001 remand, the 
veteran's claim was returned to the RO by the Board for 
additional development.  That development has been 
completed, and the claim is once again before the Board 
for appellate review.


FINDINGS OF FACT

1. The veteran's paroxysmal ventricular tachycardia is not 
shown to be manifested by paroxysmal atrial fibrillation 
or other supraventricular tachycardia, with more than four 
episodes per year as documented by electrocardiogram (ECG 
or EKG) or Holter monitor.  

2. The evidence does not show a marked interference with 
employment or frequent periods of hospitalization due to 
the veteran's service connected paroxysmal ventricular 
tachycardia, so as to render impractical the application 
of the regular schedular standards.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
paroxysmal ventricular tachycardia have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.104, Diagnostic 
Code 7010 (2002).  

2. An extraschedular disability rating is not warranted.  
38 C.F.R. § 3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for 
his service-connected paroxysmal ventricular tachycardia.  
He maintains that his heart disability has worsened over 
time and that his rating evaluation should be increased.

In the interest of clarity, after reviewing generally 
applicable law and regulations and describing the factual 
background of this case, the Board will discuss the issue 
on appeal.  Finally, the matter of an extraschedular 
rating will be addressed. 

Relevant law and regulations

The VCAA

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, 
that VA shall make reasonable efforts to notify a claimant 
of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. § 3.159].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claim remains pending as it was 
filed October 1998.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately 
below finds that the development of this issue has 
proceeded in accordance with the provisions of the law and 
regulations.

(i.) Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) [a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who 
is responsible for obtaining such evidence did not meet 
the standard erected by the VCAA]. 

The veteran was informed in an October 1999 letter and 
rating decision of the evidence needed to substantiate his 
claim, and he was provided an opportunity to submit such 
evidence.  Moreover, in a December 1999 statement of the 
case and a supplemental statement of the case issued in 
July 2002, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons why his claim has been denied, and provided him 
additional opportunity to present evidence and argument in 
support of his claim.  

In May 2001 and February 2002 letters, the veteran was 
informed of VA's duty to obtain evidence on his behalf.  
The veteran was notified that VA would obtain all relevant 
service medical records, VA medical records, and reports 
of examination or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e. names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
claim for an increased rating.  Under these circumstances, 
the Board finds that the notification requirement of the 
VCAA has been satisfied.  

(ii.) Duty to assist

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary 
to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In this case, VA complied with the VCAA's duty to assist 
by aiding the veteran in obtaining outstanding medical 
evidence.  The veteran's service medical records have been 
received, as have private and VA medical reports.  In 
addition, the veteran was provided with VA examinations in 
December 1998, August 1999 and December 2001.  All known 
and available service, private, and VA medical records 
have been obtained and are associated with the veteran's 
claims file.  The veteran does not contend that additional 
evidence which is pertinent to this claim exists.

As noted in the Introduction, the Board remanded this 
issue in February 2001 so that additional evidentiary 
development could be accomplished.  Such development 
included obtaining additional medical treatment records 
and scheduling the veteran for a VA cardiology 
examination.  The requested development was undertaken and 
completed by the RO.  As noted above, a VA cardiology 
examination was completed in December 2001.  Additional 
medical treatment records of recent vintage have been 
associated with the veteran's VA claims folder. 

The veteran and his representative has been accorded ample 
opportunity to present evidence and argument in support of 
his claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

Disability ratings - in general

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

Schedular criteria

The veteran has been assigned a 10 percent disability 
rating for his paroxysmal ventricular tachycardia.  He 
contends that his heart disorder is more disabling than 
currently evaluated.

The VA Rating Schedule that addresses cardiovascular 
disorders was amended effective January 12, 1998.  See 62 
Fed. Reg. 65207-65244 (1997).  Because this change took 
effect prior to the veteran's October 1998 claim of 
entitlement to an increased disability rating, only the 
revised criteria will be considered in evaluating the 
veteran's paroxysmal ventricular tachycardia.  See, in 
general, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also VAOPGCPREC 3-2000 (2000).

Under the schedular criteria set forth in 38 C.F.R. § 
4.104, Diagnostic Code 7010, the general rating schedule 
for supraventricular arrhythmias, a 10 percent rating 
evaluation is warranted for permanent atrial fibrillation 
(lone atrial fibrillation), or; one to four episodes per 
year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holder 
monitor.  A 30 percent rating is granted for paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by ECG or 
Holder monitor.  See 38 C.F.R. § 4.104, Diagnostic Code 
7010 (2002).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  When there 
is an approximate balance of evidence regarding the merits 
of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), and 
cases cited therein (holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence).  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Factual Background

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. § 
4.1 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

During service, the veteran was hospitalized with a six 
month history of irregularity of the heart and a feeling 
of blood rushing to the head, lasting 30 minutes to 1 
hour.  An EKG conducted six weeks prior to the 
hospitalization had been within normal limits; however, 
further EKGs showed ventricular tachycardia with 
intermittent second degree heart block.  The veteran was 
diagnosed with ventricular tachycardia.  
As noted in the introduction, service connection was 
granted and a 10 percent rating assigned in march 1968.

The veteran was hospitalized at a VA medical facility in 
September 1992 after experiencing palpitations, skipped 
heartbeats and fluttering.  His medication was adjusted 
and he was discharged home.

In November 1998 the veteran was hospitalized at North 
Kansas City Hospital for pneumonia.  He reported a history 
of coronary artery disease and myocardial infarction.  An 
examination revealed that the veteran's left ventricle was 
normal in size and systolic function, and that the 
ejection fraction was 50 percent.  Cardiac chambers were 
also normal in size.  An EKG report revealed normal sinus 
rhythm, left atrial enlargement, and nonspecific ST-T wave 
changes with no significant change from the prior tracing.  
A second EKG report showed normal left ventricular 
function and wall thickness.  It was also noted that the 
veteran had a very minimal residual pericardial effusion.  
Otherwise, the EKG appeared to be clear.  

A December 1998 report from Tri-County Ambulance stated 
that the veteran had complained of chest discomfort and 
heart palpitations occurring frequently and lasting 5-10 
minutes.  An EKG report indicated atrial fibrillation with 
rapid ventricular response and nonspecific wave 
abnormality.  The veteran was subsequently hospitalized at 
Northern Kansas City Hospital for complaints of 
palpitations.  An EKG report revealed atrial fibrillation 
with a ventricular response rate of 146 beats per minute.  
It was noted that the veteran had atrial fibrillation with 
rapid ventricular response, now converted to sinus rhythm.  
A diagnosis of paroxysmal atrial fibrillation, converted 
to sinus rhythm, was made.  It was also noted that the 
veteran suffered from coronary artery disease. 

At his December 1998 VA examination for arrhythmias, the 
veteran reported a history of supraventricular 
tachycardia.  He also complained of nightly heart 
palpitations that began with his new medication.  The 
veteran asserted that he was able to function normally, 
but avoided heaving lifting as it triggered a rapid heart 
rate.  He also stated that he exercised daily by walking 1/2 
mile and lifting dumbbells for muscle tone.  He did not 
have a pacemaker or implanted defibrillator.  Upon 
examination, a chest X-ray indicated a normal heart size, 
and an EKG report revealed a normal sinus rhythm with a 
rate of 58, left atrial enlargement, and left ventricular 
hypertrophy.  There was no evidence of cardiac arrhythmia.  
The veteran was diagnosed with supraventricular 
tachycardia and mitral valve prolapse.

A February 1999 EKG report from Northland Cardiology 
showed mild biatrial enlargement with all other cardiac 
chambers being normal in size.  The left ventricular 
systolic function at baseline was also normal and ejection 
fraction was estimated at 60 percent.  No evidence of 
pericardial effusion was found, though sinus rhythm with 
nonspecific flattening of the T-waves was seen.  A 
treadmill test report indicated that the veteran was 
exercised for 9 minutes and 30 seconds and produced a 
maximal heart rate of 105 beats per minute, 60 percent of 
his maximal predicted heart rate.  He achieved a peak 
stress blood pressure of 150/90 and a maximum workload of 
10.9 metabolic equivalents (METs).  The veteran exhibited 
no evidence of exercise-induced arrhythmia with exercise 
and no significant chest discomfort was observed.

March 1999 reports from Northland Cardiology indicated 
that the veteran was treated to follow-up his paroxysmal 
fibrillation.  No recurrent symptoms were noted since his 
prior treatment.  A Holter monitor was performed and 
showed occasional premature ventricular contractions.  It 
was otherwise unremarkable and the veteran appeared to be 
doing well.  In October 2000, his medication was decreased 
and he did not notice any increase in his palpitations.  
In March 2001, he complained of increased palpitations 
over the prior 2 weeks.  The palpitations subsided with 
increased medication.  In June 2001, the veteran stated 
that he had some skipped beats after mowing the lawn, but 
other than that his palpitations had resolved with 
medication.  He reported having no chest discomfort.  In 
June 2002, the veteran complained of recently increased 
palpitations, feeling like his heart was flip-flopping or 
skipping a beat.  He also noted a slow pulse 
intermittently and described vague, exertional, 
retrosternal chest discomfort without associated shortness 
of breath.  A Holter monitor showed a sinus rhythm with 
occasional atrial contractions and occasional episodes of 
supraventricular tachycardia versus paroxysmal atrial 
fibrillation up to four to five beats.  No significant 
paroxysmal atrial fibrillation were observed on the Holter 
monitor, though he did have episodes of bradycardia and 
occasional pauses.  

At his April 1999 VA examination for heart disorders, the 
veteran stated that he had a rapid heartbeat, or heart 
skips, on occasion.  An examination revealed a heart of 
normal size and regular rhythm.  Blood pressure was 
147/80.  An EKG report showed normal sinus rhythm with a 
rate of 55.  The veteran was diagnosed with mitral valve 
prolapse and a history of palpation and supraventricular 
tachycardia, currently controlled with medications.  A 
follow-up EKG, in August 1999, indicated an abnormal 
exercise EKG of uncertain significance with excellent 
exercise tolerance.  A September 1999 addendum indicated 
that the veteran's metabolic equivalents (METs) were 12.9.

In August 1999, the veteran was receiving follow-up 
treatment from Cameron Community Hospital for paroxysmal 
atrial fibrillation and history of premature ventricular 
contractions.  The examiner indicated that the veteran was 
doing "relatively well" from a cardiovascular standpoint.  
A cardiac examination revealed that rhythm was regular 
with a 1/6 systolic ejection murmur.  In March 2000, he 
exhibited no symptoms of palpitations except for one 
episode lasting approximately 15 minutes with no 
recurrence.  The veteran asserted that he could work in 
his yard without any symptoms of chest pain, pressure, or 
tightness.  Heart examination was regular with an S4 
gallop and a 2/3 systolic ejection murmur.  The examiner 
stated that the veteran's atrial fibrillation has been 
well controlled with medication and he had no active 
symptoms of cardiovascular disease. 

A December 2001 VA cardiovascular examination of the 
veteran, then age 80, revealed regular rhythm with normal 
S1 and S2.  No S3 was appreciated.  In addition, no 
murmur, click, or rub was observed.  The examiner opined 
that the veteran's symptoms appeared to be well-controlled 
and no worsening of supraventricular tachycardia was 
found.  Atherosclerotic coronary artery disease was also 
not found. 

Also of record is a June 2002 report of P.R.J., M.D., a 
cardiologist.  The veteran reported symptoms such as 
increased palpitations, intermittent slow pulse and his 
heart skipping a beat, as well as vague exertional chest 
discomfort.  Dr. R.J.C. noted that the veteran did not 
have any significant paroxysmal atrial fibrillation on his 
Holter monitor.  Physical examination was essentially 
unremarkable.   


Analysis 

The veteran is seeking a disability rating in excess of 
the currently assigned 10 percent for his service-
connected paroxysmal ventricular tachycardia.  
 
Assignment of diagnostic code 

The veteran's service-connected paroxysmal ventricular 
tachycardia is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7010 
[supraventricular arrhythmias]. 

The veteran's heart disorder was previously rated under 38 
C.F.R. § 4.104, Diagnostic Code 7013 [paroxysmal 
tachycardia].  However, when the VA Rating Schedule was 
amended, effective January 12, 1998, Diagnostic Code 7013 
was subsumed within Diagnostic Code 7010. 

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

After having carefully considered the matter, the Board 
has reached the conclusion that, based on the veteran's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology, the veteran's paroxysmal 
ventricular tachycardia has been appropriately rated under 
38 C.F.R. § 4.104, Diagnostic Code 7010, supraventricular 
arrhythmias.  The veteran has not contended otherwise.


Schedular rating

As explained by the Board above, the assignment of a 
disability rating for paroxysmal ventricular tachycardia 
is based on 38 C.F.R. § 4.104, Diagnostic Code 7010.  

The medical evidence of record has been set forth in some 
detail above.  In general, the evidence reflects 
intermittent complaints of heart palpitations, occurring 
less than 4 times per year.  While EKG reports have 
reflected atrial fibrillation with rapid ventricular 
response and other abnormalities, there is no indication 
that such occurs more than 4 times per year.
 
Specifically, the medical evidence of record reflects that 
the veteran has complained of heart palpitations on 
several occasions.  However, there is no EKG or Holter 
monitor evidence that such episodes occurred more than 4 
times per year.  The evidence indicates that of the 
veteran's 5 documented EKGs conducted in 1998, three were 
within normal limits.  Normal sinus rhythm was observed 
with normal left ventricular function.  The February 1999 
EKG revealed normal left ventricular systolic function 
with ejection fraction at 60 percent.  In addition, the 
March 1999 Holter monitor showed occasional premature 
ventricular contractions, but was otherwise unremarkable.  
Abnormal EKGs, indicating atrial fibrillation with rapid 
ventricular response and nonspecific wave abnormalities, 
occurred in December 1998, April 1999 and June 2002.  

Based on this objective medical evidence, the Board finds 
that there is no EKG or Holter monitor evidence of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia occurring 4 or more times per year.  Rather, 
the evidence reflects that the veteran's heart 
palpitations occur 1 to 4 times per year, as documented by 
EKG or Holter monitor evidence.  Under the schedular 
criteria, this is consistent with the assignment of a 10 
percent disability rating under Diagnostic Code 7010.  

The Board is of course aware that the veteran contends 
that his service-connected disability has become worse in 
recent years.  The December 2001 VA examiner, after review 
of the record and physical examination of the veteran, 
specifically concluded that the veteran's symptoms were 
"well-controlled" and no worsening of supraventricular 
tachycardia was found.  He did not believe that there had 
been worsening of the veteran's symptoms recently.  In 
addition, the recent June 2002 report of Dr. P.R.J., M.D. 
makes it clear that although the veteran complained of 
increased symptomatology, none was identified.  
 
The Board has no reason to doubt the veteran's sincerity.  
However, although the veteran is competent to describe his 
symptoms, as a person without medical training he is not 
competent to ascribe those symptoms to a particular 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who 
is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions."]  The 
Board therefore places greater weight of probative value 
on the objective medical evidence of record, which has 
been described above and which    
Does indicate an increase in pathology.

In short, for reasons stated above, the criteria for a 
30 percent disability rating under Diagnostic Code 7010 
have not been met or approximated.  The evidence has not 
shown EKG or Holter monitor reports indicating episodes 
occurring four or more times per year. 

Extraschedular rating

In the October 1999 statement of the case and the July 
2002 supplemental statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for 
the veteran's service-connected paroxysmal ventricular 
tachycardia.  Since this matter has been adjudicated by 
the RO, the Board will consider the provisions of 
38 C.F.R. § 3.321(b)(1) (2002).  See VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said 
to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not indicated, nor has he presented 
evidence to support the premise, that his service-
connected paroxysmal ventricular tachycardia results in 
marked interference with employment as to render 
impracticable the application of the regular schedular 
standards.  The veteran is over 80 years of age.  While 
the veteran's heart disorder may cause impairment, such 
impairment is contemplated in the 10 percent disability 
rating which has been assigned.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, 
the degrees of disability specified are considered 
adequate to compensate for considerable loss of working 
time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that 
industrial capabilities are impaired].

While the veteran was hospitalized on one occasion in 1998 
due to heart palpitations, there have not been frequent 
hospitalizations for the service-connected disability.  
The clinical records, which have been reported above, do 
not indicate any unusual facet of the disability.  Indeed, 
the December 2001 VA examination report and the June 2002 
report of cardiologist Dr. P.R.J., which are the most 
recent of record, appear to indicate that the veteran is, 
as described by the VA examiner, "relatively 
asymptomatic".   The Board has been unable to identify any 
other factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.

In short, the veteran's service-connected paroxysmal 
ventricular tachycardia does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2002).  Accordingly, an extraschedular evaluation is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for paroxysmal ventricular tachycardia.  The 
benefit sought on appeal is accordingly denied.


ORDER

An increased disability rating for paroxysmal ventricular 
tachycardia is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

